            LEE LITIGATION GROUP, PLLC
                             148 WEST 24TH STREET, 8TH FLOOR
                                      NEW YORK, NY 10011
                                        TEL: 212-465-1188
                                        FAX: 212-465-1181
                                   INFO@LEELITIGATION.COM
WRITER’S DIRECT:      (212) 465-1188
                      cklee@leelitigation.com
                                                                                                    May 21, 2021
Via ECF
The Honorable Ronnie Abrams, U.S.D.J.
United States District Court, S.D.N.Y.
40 Foley Square, Room 2203
New York, New York 10007

                      Re:     Peral v. Brittgab Corp. et al
                              Case No. 21-cv-01892
Dear Judge Abrams:

       I am counsel to Plaintiff in this matter and respectfully ask leave for (1) a 60 day
extension to serve Defendant Gabriel Weiser, and (2) compel Defendants to respond to limited
discovery requests prior to the Court ordered mediation.

Extension of Service
       Defendant Gabriel Weiser is the brother of the counsel to all Defendants in this matter,
Ilan Weiser. Early in this litigation, we had asked Ilan Weiser to waive service for all
Defendants. He refused.

        Since then, we had retained a third party process server who tried to serve Gabriel Weiser
at three different locations, but each time, the person answering the door refused service. As
such, due to Defendants' tactics to evade service even though Gabriel Weiser has been fully
informed and is aware of this lawsuit, I respectfully request that Plaintiff obtain a 60 day
extension from the current service due date of June 2, 2021 to August 1, 2021.

Request to Compel Limited Discovery
       Plaintiff has served a request for the Corporate Defendants (of which Gabriel Weiser is
the owner and operator), to provide the home and place of business address for Defendant
Gabriel Weiser to help facilitate effective service. Defendants have refused to provide such
information to us and instead threatened sanctions. Since Defendant Gabriel Weiser is the owner
and operator of the pizza establishments at issue in this lawsuit, we believe it is important for
him to be served prior to the contemplated mediation so that he may participate in the Court
ordered mediation.

       For the relief requested herein, I thank the Court for considering this matter. I had
requested Defendants' counsel for his consent, but he has (1) refused to provide the requested
discovery and (2) has not responded to our request for service extension.

Respectfully submitted,              Based on the affidavit of service at docket entry 40, it appears that Gabriel Weiser was served
                                     process on May 24, 2021. The motion is thus denied as moot.
/s/ C.K. Lee                         SO ORDERED.




                                     ___________________
                                     Ronnie Abrams, U.S.D.J.
                                     May 28, 2021
